Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 14 and 16-20, canceled claim 15 and added new claims 32 and 33 in the amendment filed on December 16, 2021.  The claims 14 and 16-33 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a method of synthesizing a compound having the Formula 
    PNG
    media_image1.png
    303
    456
    media_image1.png
    Greyscale
comprising heating the compound having the formula 
    PNG
    media_image2.png
    327
    569
    media_image2.png
    Greyscale
in an organic solvent wherein all variables are defined in claim 14. The closest prior art is WO 2015/027206 which teaches compounds similar to the compounds of formula Ia but do not teach the use of the compounds for preparing the compounds of formula I.  The claimed method for preparing a compound having the above Formula I is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626